Citation Nr: 0607577	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-12 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for  
post-traumatic stress disorder (PTSD) prior to December 8, 
2003.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to May 
1973.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection for PTSD and assigning a 30 
percent evaluation, effective January 31, 2002.  The veteran 
appealed the evaluation assigned.  The RO subsequently 
granted a 100 percent evaluation for the disability, 
effective December 8, 2003.  Thus, the claim for an initial 
increased evaluation for the period prior to December 8, 2003 
remains on appeal.


FINDING OF FACT

The veteran's PTSD was productive of total occupational and 
social impairment from the date service connection was 
granted, January 31, 2002.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
effective from  
January 31, 2002 have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.400(o)(2), 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASE FOR FINDINGS AND CONCLUSION

The RO granted service connection for PTSD in a December 2002 
rating decision, assigning a 30 percent evaluation, effective 
January 31, 2002.  The veteran appealed the evaluation 
assigned.  Subsequently, in a July 2004 rating decision, the 
RO granted a 100 percent evaluation for the PTSD, but found 
it only effective from December 8, 2003, almost 2 years after 
the veteran's claim was received.  

The veteran argues that he was entitled to an initial 
evaluation in excess of 30 percent from the date of his claim 
in January 2002.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's PTSD was evaluated under the General Rating 
Formula for Mental Disorders found in 38 C.F.R. § 4.130.  
Under this criteria, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impairment judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent, evaluation is afforded for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
accorded where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 
to 40 is illustrative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

It appears that the RO granted a 100 percent evaluation based 
on VA outpatient evaluation findings dated on December 8, 
2003 reflecting that the physician opined the veteran was at 
that time 100 percent disabled due to his PTSD, and assigned 
a Global Assessment of Functioning (GAF) score of 41.  
However, records as early as November 2002 reflect GAF scores 
at 35 and, in March 2003, at 30.

Close review of the medical evidence demonstrates that the 
veteran presented throughout with symptomatology essentially 
similar-and, hence, productive of total occupational and 
social impairment-since he first reported to transfer his 
health care to VA in August 2002.  Throughout this time, 
efforts were also being made to manage his prescribed 
medications.

The earliest medical evidence of record pertaining to 
treatment exclusively for the veteran's PTSD is dated in 
August 2002.  At this time, he was observed to manifest 
depression and anxiety and was referred to the mental hygiene 
clinic.

In a November 2002outpatient mental health evaluation, the 
veteran reported he was currently in divorce proceedings from 
his second wife, who had stated she could no longer tolerate 
his PTSD symptoms.  He also reported that a son from his 
first marriage had committed suicide in 2000.  He noted that 
he had problems maintaining employment ever since his return 
from Vietnam.  He was currently unemployed and had been for 
the last two years.  Before that, he worked in semi-skilled 
positions.  He reported currently living near his mother, 
whom he described as supportive, and remaining in contact 
with his children from both marriages, which he stated was 
important to him.  He reported PTSD symptoms of 
hypervigilance, very bad dreams, occasional flashbacks, and 
cluster headaches.  The examiner did not find evidence of 
delusional thinking or dissociate tendencies, abnormal speech 
patterns or continuity of thought.  Yet, she reported that 
the veteran appeared depressed and under considerable stress.  
His affect was blunted and apprehensive, and his physical 
bearing was tense.  He exhibited extraneous movements, was 
hypervigilant and, though he smiled appropriately, such 
expression seemed to be superficial.  He manifested paranoia 
the examiner described as appropriate for a veteran with PTSD 
but denied hallucinations, and suicidal or homicidal 
ideations.  The veteran was oriented times four, and recent 
and remote memory were intact.  He could think abstractly and 
his general fund of knowledge was consistent with education 
and current circumstances.  However, insight was found to be 
limited and judgment, fair.  In assigning the GAF of 35, the 
examiner noted that the veteran was unable to work, 
socialize, or to care for his health and mood.

At a late November 2002 VA examination, the veteran reported 
nightmares starting the first year after his return from 
Vietnam, and that he had taken prescribed Xanax for about 25 
years.  Additional reported symptoms included dislike of 
crowds, avoidance of public gatherings, avoidance of conflict 
for fear of losing control, and feelings of guilt and shame.  
The examiner found no problems with memory, concentration, 
language function or ability to abstract.  The veteran was 
observed to exhibit full range of affect and to respond in a 
goal-directed manner.  The examiner opined that the veteran's 
avoidance and arousal behavior has caused moderate problems 
at work and serious problems in his relationships.  The 
diagnosis was PTSD and GAF measured at 55.

Thereafter, VA outpatient treatment records reflect GAFs 
ranging from 30 to 41 with such symptoms as difficulty 
sleeping and nervousness, dreams such that the veteran wakes 
in panic, flashbacks, anxiety, isolating behavior in December 
2002.  In February 2003, the veteran was observed to manifest 
suicidal tendencies and complete isolation, at which time 
short term inpatient hospitalization was discussed.  
Medications, particularly his antidepressant, were reviewed.  
The following month, he reported anxiety attacks occurring 
three times per week and observed to be "shattering" in 
their effect.  Further observations of obvious and profound 
depression were made, with continuing suicidal tendencies, 
psychomotor retardation, high baseline anxiety were made, and 
the veteran was noted to be unemployable secondary to PTSD.  
Attempts continued to manage his medication.  In April 2003, 
the veteran reported continuing bad dreams and panic attacks, 
albeit two times per week and with some improvement given the 
changed medications.  Vegetative symptoms of depression were 
still apparent, with psychomotor retardation, somewhat 
improved.  Major recurrent depression was diagnosed, as 
secondary to the PTSD.  In May 2003, the records reflect that 
the control had still not been achieved over the veteran's 
anxiety attacks.  The veteran was then observed to present as 
extremely depressed, very thin, and with blunted affect and 
psychomotor retardation in movement and speech.  In June 
2003, a psychologist  found the veteran to evidence little 
neurovegetative symptoms or psychomotor retardation, and 
diagnosed major recurrent depression, panic disorder, and 
generalized anxiety in addition to PTSD and assigned a GAF of 
41.  In September 2003, some improvement was again noted.  
His affect was observed to be somewhat broader in range and 
his mood, although still depressed, was somewhat relieved.  
No suicidal tendencies were found. 

 In December 2003, a psychologist stated that the veteran's 
condition was essentially unchanged from June 2003.  The 
psychologist stated that the manner which the veteran 
presented himself was in stark contrast to an individual who 
would appear capable of being successful.  The veteran 
clearly has a very pronounced PTSD symptomatology.  The 
psychologist stated that based on his experience, it was his 
opinion that the veteran's PTSD warranted a total schedular 
evaluation.  A GAF of 41 was again assigned.  The same 
psychologist repeated these findings and GAF assessment after 
another visit with the veteran in April 2004.

The Board has made a careful review of the medical evidence 
presented in the claims file and finds that the level of 
disability, as expressed in both symptomatology exhibited, 
reported and observed and also by the GAFs assigned establish 
that the veteran's level of disability has remained much the 
same from the time he first reported for treatment in August 
2002.  These records further establish that the veteran 
reported taking prescribed medication to control symptoms of 
PTSD since his discharge from active service.  Non-VA 
treatment records corroborate that he was prescribed Xanax 
and Prozac from at least 1996.  It is observed that the 
veteran is found throughout VA treatment records to be a 
reliable historian, to present as cooperative, and to be 
willing to engage with his health care providers.  There are 
no indications that he was found to exaggerate his 
symptomatology.  In fact, at some points, it was noted that 
he felt a higher degree of shame and guilt and sometimes 
under-reported his symptoms-particularly involving his 
depression and suicidal tendencies.  In addition, the 
difficulty achieving results with prescribed medication is 
also noted.  Finally, the Board notes that the GAFs assigned 
in treatment records, including that rendered by the 
psychologist, have not reached above 41.  Given the 
consistency of the disability picture established by these 
records, and given the corroboration afforded by non-VA 
treatment records, albeit the lack of specific records 
concerning mental health care treatment, the Board cannot 
find that the veteran's disability picture from January 31, 
2002 to December 8, 2003 is substantially different from that 
presented in VA treatment records beginning December 8, 2003.  

The Board notes that the VA examination conducted in November 
2002 established a GAF of 55.  Here, the Board finds that the 
treatment records are more probative than the single 
examination report.  These records not only contain findings 
presented by the veteran's treating therapists-including 
both an R.N./C.N.P and a psychologist, but also findings that 
have been observed, culled, and reviewed over a period of 
time-from August 2002 through June 2004.  In addition, the 
Board notes that the 100 percent ultimately granted by the RO 
was so granted on the strength of observations made by the 
veteran's treating psychologist.  Yet, review of the record 
establishes that the physician noted his observations had not 
essentially changed in the four times he had interviewed the 
veteran.  At no time did he assign a GAF of greater than 41, 
beginning with his first interview of the veteran in June 
2003.    

Accordingly, the Board, resolving doubt in the veteran's 
favor, finds that the medical evidence establishes that the 
veteran exhibits symptomatology more consistent a 100 percent 
evaluation from date of the claim for service connection, 
January 31, 2002.  38 C.F.R. § 3.102, 4.7 (2005).

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  

In arriving at this decision, the Board has considered the 
applicability of "staged ratings" or separate ratings for 
separate periods of time as required by Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the Board has granted an 
effective date corresponding with the date of claim for 
service connection, January 31, 2002, for the 100 percent 
schedular evaluation for PTSD.  Hence, the consideration of 
"staged ratings" is not required.  

The Board considered the veteran's claim with respect to the 
VA's duty to notify and assist as set forth at 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

A schedular 100 percent disability rating for PTSD is 
granted, effective January 31, 2002, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


